


EXHIBIT 10.19
UNITED FINANCIAL BANCORP, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN (this “Plan”) was established
January 21, 2015 (the “Effective Date”) to provide for change of control
benefits to certain eligible executives of United Financial Bancorp, Inc., a
Connecticut corporation (the “Company”), United Bank and their affiliates in the
circumstances described in this Plan.


1.    General Eligibility. An executive is eligible for the benefits provided
under this Plan (each such executive, referred to as the “Participant”) only if
(i) the Compensation Committee (the “Plan Administrator”) of the Company’s Board
of Directors (the “Board”) designates the executive as eligible to participate
in the Plan and (ii) the Company provides the executive with a letter agreement
(the “Participation Letter”) signed by a duly authorized officer of the Company
confirming the executive’s eligibility for this Plan. The Participation Letter
shall designate each executive as either a “Tier 1 Participant,” a “Tier 2
Participant” or a “Tier 3 Participant” in the Plan. As a condition to
participation in the Plan, the Participant must counter-sign the Participation
Letter within ten (10) days after it is provided to them, agreeing to be bound
by all of the terms and conditions of this Plan. Subject to Section 2 of this
Plan, the Committee may, in its sole discretion, terminate a Participant’s
participation in the Plan upon written notice of such action.


2.     Term; Termination; Amendments. The period of this Plan shall commence on
the Effective Date and shall continue until terminated by the Board (the
“Term”). No termination and no amendment to the Plan by the Board that reduces
benefits and no action by the Committee to terminate a Participant’s
participation in the Plan shall be effective until the one (1) year anniversary
of the date that notice of such termination or amendment has been provided to
any affected Participant; provided, that no such termination or amendment will
be effective if a Change in Control (as defined below) occurs during the one (1)
year notice period or if such termination or amendment is adopted during a
Change in Control Protection Period (as defined below).


3.    Termination During a Change in Control Protection Period. Subject to the
conditions in Sections 6, 7 and 8 of this Plan, if the Participant’s employment
is terminated within a Change in Control Protection Period, either (1) by the
Company other than for Cause (as defined below) or (2) by the Participant for
Good Reason (as defined below) then:


(a)    The Participant shall be entitled to receive the following cash severance
payments in a lump sum within ten (10) days following termination, subject to
later payment if and as provided in Section 9:


(i)    an amount equal to the applicable Change in Control Multiple times the
sum of the Participant’s (x) then base salary (or, if greater, base salary for
the year immediately preceding the Change in Control) plus (y) his or her target
bonus for the fiscal year during which the termination occurs (or, if greater,
for the year immediately preceding the Change in Control); and


(ii)    an amount equal to a pro rata portion of the Participant’s target bonus
for the fiscal year during which the termination occurs (or, if greater, for the
year immediately preceding the Change in Control) based on the total number of
days in the performance cycle that the Participant was employed by the Company.


(iii)    a cash allowance for outplacement and job search activities in the
amount of the lesser of ten (10) percent of the base salary used for purposes of
(i) above or $25,000.


(b)    The Participant shall be entitled to receive continued health insurance
coverage for the Participant and his or her immediate family at no cost to the
Participant for a period equal to eighteen (18) months following the date of
termination of employment at no cost to the Participant; provided that such
coverage shall cease on the date the Participant is eligible for medical
coverage through another employer. At its sole discretion, the Company may
satisfy this obligation by providing additional cash severance equal to the
amount the Company would pay toward such coverage for an active employee and
allowing Participant to enroll in such coverage via COBRA at their cost, or a
cash subsidy to Participant equal to the cost of substantially identical
coverage through an individual policy, in each case if (i) coverage under the
Company’s plans cannot be provided pursuant to the terms of the Company’s group
health plan(s), or (ii) coverage under the Company’s plans would result in the
plan being discriminatory under the Internal Revenue Code (Section 105(h) or
successor provision) or in an excise or penalty tax under any applicable law or
regulation.


(c)    The Participant shall also be entitled to receive such other compensation
or benefits (other than severance benefits and a cash bonus for the year in
which termination occurs) as are provided in accordance with the terms and
conditions of any applicable plans and programs of the Company.




--------------------------------------------------------------------------------




(d)    The rights of a Participant upon a Change in Control in connection with
outstanding equity awards shall be determined solely by reference to the terms
and conditions of the applicable equity plan and the Participant’s award
agreement thereunder.


4.    Definitions. For purposes of this Plan, the following definitions shall
apply:


(a)    A termination for “Cause” shall mean termination on account of the
occurrence of any of the following events:


(i)    the Participant’s malfeasance or nonfeasance in the performance of the
material duties or responsibilities of his or her position with the Company or
any of its subsidiaries, or failure to timely carry out any material lawful and
reasonable directive of the Company, in each case if not remedied within fifteen
(15) days after receipt of written notice from the Company describing such
malfeasance, nonfeasance or failure;


(ii)    the Participant’s embezzlement or misappropriation of any material funds
or property of the Company or any of its subsidiaries or of any material
corporate opportunity of the Company or any of its subsidiaries;


(iii)    the conduct by the Participant which is a material violation of this
Plan or any other agreement between the Participant and the Company or any of
its subsidiaries or affiliates in each case, that is not remedied within fifteen
(15) days after receipt of written notice from the Company describing such
conduct;


(iv)    any material violation of any generally applicable written policy of the
Company previously provided to the Participant, the terms of which provide that
violation may be grounds for termination of employment in each case, that is not
remedied within fifteen (15) days after receipt of written notice from the
Company describing such conduct;


(v)    the commission by the Participant of an act of fraud or willful
misconduct or Participant’s gross negligence, in each case that has caused or is
reasonably expected to result in material injury to the Company or any of its
subsidiaries; or


(vi)    the Participant’s conviction of any felony or of any misdemeanor
involving moral turpitude.


Any termination for Cause of a Participant shall be effective only upon (i) a
determination by the majority of the Board in good faith that Cause exists, (ii)
receipt by the Participant of a notice in accordance with Section 13 stating in
reasonable detail the facts and circumstances alleged to provide a basis for
termination for Cause and (iii) the Participant has been given a reasonable
opportunity to be heard by the Board (together with legal counsel) (such
opportunity to be given within thirty (30) days of the Participant’s receipt of
the notice set forth in (ii) above).


(b)    A “Change in Control” of the Company shall be deemed to have occurred if,
as the result of a single transaction or a series of transactions, the event set
forth in any one of the following paragraphs shall have occurred:


(i)the Company merges into or consolidates with another corporation, or merges
another corporation into the Company, and as a result, with respect to the
Company, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by “Persons”
as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) who were stockholders of
the Company immediately before the merger or consolidation;


(ii)any Person (other than any trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the resulting corporation representing 50% or
more of the combined voting power of the resulting corporation’s
then-outstanding securities;




--------------------------------------------------------------------------------




(iii)during any period of twenty-four months (not including any period prior to
the Effective Date of this Agreement), individuals who at the beginning of such
period constitute the board of directors of the Company, and any new director
(other than (A) a director nominated by a Person who has entered into an
agreement with the Company to effect a transaction described in subparagraphs
(i), (ii) or (iv) hereof, (B) a director nominated by any Person (including the
Company) who publicly announces an intention to take or to consider taking
actions (including, but not limited to, an actual or threatened proxy contest)
which if consummated would constitute a Change in Control or (C) a director
nominated by any Person who is the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s securities) whose election by the board of directors of the
Company or nomination for election by the Company’s stockholders was approved in
advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or


(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets;


(c)    “Change in Control Multiple” shall mean (x) two (2.0) times for a Tier 1
Participant, (2) one and one half (1.5) times for a Tier 2 Participant or (z)
one (1.0) times for a Tier 3 Participant.
 
(d)    “Change in Control Protection Period” shall mean (i) the twenty four (24)
month period beginning on the date of any Change in Control occurring after the
Effective Date and (ii) the six (6) month period prior to the date of any Change
in Control, if the Participant is terminated during such six-month period and
such termination (x) was at the request of a third party who had taken steps
reasonably calculated or intended to effect a Change in Control or (y) otherwise
arose in connection with or in anticipation of the Change in Control.


(e)    “Good Reason” shall mean, for any termination that occurs during a Change
in Control Protection Period, the occurrence of any one of the following without
the Participant’s prior written consent:


(i)    any material adverse alteration (including an adverse change to
Participant’s upward reporting requirements) or material diminution in the
Participant’s authority, duties or responsibilities as in effect immediately
prior to the occurrence of a Change in Control (or, if any changes to such
Participant’s authority, duties or responsibilities were made in connection with
or in anticipation of the Change in Control, as in effect immediately prior to
such changes;


(ii)    a reduction in the Participant’s base salary or target bonus opportunity
(as determined by the Compensation Committee in good faith), except as part of a
reduction of less than ten percent (10%) that is applicable to all of the
Company’s senior executives;


(iii)    a relocation of the offices at which the Participant is principally
employed, which relocation increases the distance between the Participant’s
residence and such offices by more than thirty five (35) miles, but excluding
required and appropriate travel on the Company’s business to an extent
substantially consistent with the Participant’s business travel obligations
prior to the Change in Control; or


(iv)    the Company’s failure to obtain assumption of this Plan by a successor
within ten (10) days of a Change in Control;


provided, however, that in each such case: (i) the Participant notifies the
Company of the occurrence of Good Reason within sixty (60) days after the
Participant becomes aware (or should have become aware) of the applicable facts
and circumstances giving rise to the occurrence; (ii) the Company shall have the
right, within thirty (30) days after receipt of such written notice (which shall
set forth in reasonable detail the specific conduct of Company that constitutes
Good Reason and the specific provision(s) of this Plan on which the Participant
relies), to cure the event or circumstances giving rise to such Good Reason and,
in the event of the Company so cures, such event or circumstances shall not
constitute Good Reason hereunder; and (iii) if the Company fails to cure the
event or circumstance giving rise to such Good Reason, the Participant resigns
within thirty (30) days after the expiration of the thirty-day cure period. In
any event, for a termination to be considered for Good Reason hereunder, the
termination must occur no later than ninety (90) days after the initial
existence of the condition alleged to give rise to Good Reason. A Good Reason
termination shall be treated as an involuntary separation from service for
purposes of Code Section 409A.




--------------------------------------------------------------------------------




5.    Disqualifying Terminations. Notwithstanding anything herein to the
contrary, the Company will not be obligated to pay severance benefits to a
Participant under this Plan if the Participant’s termination is the result of:


(i)    a voluntary termination by the Participant (a separation, including a
voluntary retirement, initiated by the Participant) other than for Good Reason;


(ii)    the Company having terminated the Participant for Cause; or


(iv)    the death or disability (as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) of the Participant.


6.    Change in Control Best Payments Determination. In the event the benefits
described in Section 3 (the “CIC Severance Benefits”), taken together with all
other benefits payable to the Participant in connection with a Change in
Control, could subject the Participant to an excise tax under Section 4999 of
the Code (the “Excise Tax”), then notwithstanding the provisions of Section 3
the Company shall reduce the CIC Severance Benefits (the “Benefit Reduction”)
under Section 3 by the amount necessary to result in the Participant not being
subject to the Excise Tax if such reduction would result in the Participant’s
“Net After Tax Amount” attributable to the CIC Severance Benefits described in
Section 3 being greater than it would be if no Benefit Reduction was effected.
In the event of any over or under reduction pursuant to the previous sentence,
the amount of the Benefit Reduction shall be adjusted (and any additional
payments by the Company or any required repayments by the Participant, as
applicable, shall be promptly made) to the minimum amount necessary to result in
the Participant not being subject to the Excise Tax. For this purpose “Net After
Tax Amount” shall mean the net amount of CIC Severance Benefits the Participant
is entitled to receive under this Plan after giving effect to all federal, state
and local taxes which would be applicable to such payments, including, but not
limited to, the Excise Tax. The determination of whether any such Benefit
Reduction shall be effected shall be made by a nationally recognized public
accounting firm, selected by the Company and reasonably acceptable to
Participant, and such determination shall be binding on both the Participant and
the Company.


7.    Release. Notwithstanding anything in this Plan to the contrary, the
receipt by the Participant of any payments or benefits under this Plan is
further subject to the Participant executing, delivering and not revoking a
release of claims in a form acceptable to the Company within twenty one (21)
days (or forty five (45) days in the case of a group layoff) following
termination, or all rights to payment or receipt of benefits hereunder lapse.


8.    Compliance with Covenants. If a Participant, at any time before all
payments or benefits due hereunder are paid, fails to comply with the
Participant’s obligations under Sections 10 and 11 below, the Company may cease
payment hereunder and any further amounts due shall be deemed a “disputed
payment” for purposes of Code Section 409A-2(g) payable only as and if required
as a result of the dispute resolution provisions in Section 19 hereof.


9.    Protection of Company Property. The Participant acknowledges that his
services in exchange for which certain promises made under this Plan are of a
special, unique, unusual, extraordinary and intellectual character. In
recognition of the foregoing, the Participant covenants and agrees as follows:


(a)    No Disclosure or Use of Confidential Information. The Participant will
not, at any time, communicate or divulge to or use for the benefit of himself or
any other person, firm, association or corporation (other than the Company and
its subsidiaries), without the prior written consent of the Company, any
Confidential Information (as defined below) owned or used by the Company or any
of its subsidiaries or affiliates that may be communicated to, acquired by or
learned of by the Participant in the course of, or as a result of, his
employment with the Company or any of its subsidiaries or affiliates. All
Confidential Information relating to the business of the Company or any of its
subsidiaries or affiliates which the Participant shall use or prepare or come
into contact with shall become and remain the sole property of the Company or
its subsidiaries or affiliates, as applicable. ”Confidential Information” means
information not generally known about the Company and its subsidiaries,
affiliates, strategic partners, services and products, whether written or not,
including information relating to research, development, purchasing, marketing
plans, computer software or programs, any copyrightable material, trade secrets
and proprietary information, including, but not limited to, information about
their past, present and future financial condition, pricing strategy, prices,
suppliers, cost information, business and marketing plans, the markets for their
products, key personnel, past, present or future actual or threatened
litigation, current and prospective customer lists, operational methods,
acquisition plans, prospects, plans for future development and other business
affairs and information about the Company and its subsidiaries, affiliates and
strategic partners not readily available to the public. The Participant may
disclose Confidential Information only to the extent it (i) becomes part of the
public domain other than as a result of the Participant’s breach hereof or (ii)
is required to be disclosed by applicable law or by order of any court of
competent jurisdiction. If the Participant is required by applicable law or
regulation or by legal process to disclose any Confidential Information, the
Participant will provide the Company or any of its subsidiaries, affiliates or
strategic partners with prompt notice thereof so as to enable the Company to
seek an appropriate protective order.




--------------------------------------------------------------------------------




(b)    Non-Disparagement. The Participant will not, at any time, take any action
or make any public statement, including, without limitation, statements to
individuals, subsequent employers, vendors, clients, customers, suppliers or
licensors or the news media, that would disparage, defame or place in a negative
light, the Company, any of its subsidiaries or affiliates, or any of their
respective officers, directors, employees, successors, business services or
products; provided that nothing herein shall restrict the Participant from
making statements in good faith that are required by applicable law, applicable
regulatory process or by order of any court of competent jurisdiction.


(c)    Return of Company Property, Records and Files. Upon the termination of
the Participant’s employment at any time and for any reason, or at any other
time the Company may so request, the Participant shall promptly deliver to the
Company all of the property and equipment of the Company, its subsidiaries and
affiliates (including any cell phones, credit cards, personal computers, etc.)
and any and all documents, records and files, including any notes, memoranda,
customer lists, reports or any and all other documents, including any copies
thereof, whether in hard copy form or electronic form, which relate to the
Company, its subsidiaries or affiliates, and/or their respective past and
present officers, directors, employees, consultants, successors or assigns
(collectively, the “Company Property, Records and Files”); it being expressly
understood that, upon termination of the Participant’s employment at any time
and for any reason, the Participant shall not be authorized to retain any of the
Company Property, Records and Files, any copies thereof or excerpts therefrom.


10.    Section 409A Matters.


(a)    To the fullest extent applicable, amounts and other benefits payable
under this Plan are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), including the rulings, notices and other guidance
issued by the Internal Revenue Service interpreting the same (collectively,
“Section 409A”) in accordance with one or more of the exemptions available under
Section 409A. This Plan shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.  In this
regard, each such payment hereunder that may be treated as payable in the form
of “a series of installment payments,” as defined in Treas. Reg.
§1.409A-2(b)(2)(iii) shall be deemed a separate payment for purposes of Section
409A.
(b)    Notwithstanding anything in this Plan or elsewhere to the contrary, if
the Participant is a “Specified Employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, as determined by the Compensation Committee) on
the date of his termination of employment, and the Company reasonably determines
that any amount or other benefit payable under this Plan on account of the
Participant’s “separation from service,” within the meaning of Section
409A(a)(2)(A)(i) of the Code, constitutes nonqualified deferred compensation
(after taking into account all exclusions applicable to such payments under
Section 409A) that will violate the requirements of Section 409A(a)(2) if paid
at the time specified in the Plan, then the payment thereof shall be postponed
to and paid on the first business day after the expiration of six months from
the date of Participant’s termination of employment or, if earlier, the date of
the Participant’s death (the “Delayed Payment Date”), and the remaining amounts
or benefits shall be paid at the times otherwise provided under this Plan. The
Company and the Participant may agree to take other actions to avoid a violation
of Section 409A at such time and in such manner as permitted under Section
409A.  If this Section 13(c) requires a delay of any payment, such payment shall
be accumulated and paid in a single lump sum on the Delayed Payment Date
together with interest for the period of delay, compounded monthly, and
calculated at the prime rate as set forth in the Eastern edition of the Wall
Street Journal on the date of termination. If a benefit subject to the delayed
payment rules of this Section 13(c) is to be provided other than by the payment
of money to the Participant, then the Participant must first pay such amount
(either to the Company or to the party the company would otherwise pay on the
Participant’s behalf) to the Company of the full taxable value of the benefit
and then, on the first business day following the Delayed Payment Date, the
Company shall repay the Participant for the advance payments made by the
Participant pursuant to the terms of this sentence which would otherwise not
have been required of the Participant.


(c)    The date of the Participant’s “separation from service,” as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of his termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to the Participant hereunder upon his termination of employment
and that is properly treated as a deferral of compensation subject to Section
409A after taking into account all exclusions applicable to such payment under
Section 409A and for purposes of determining whether the Participant is a
“Specified Employee” on the date of his termination of employment.


(d)    Notwithstanding any provision of this Plan to the contrary, the time of
payment of any awards that are subject to Section 409A as “nonqualified deferred
compensation” and that vest on an accelerated basis pursuant to this Plan shall
not be accelerated unless such acceleration is permissible under Section 409A.  




--------------------------------------------------------------------------------




11.    No Duty to Mitigate; No Offset. The Company’s obligation to make the
payments provided for in, and otherwise to perform its obligations under, this
Plan shall not be affected by any set-off, counterclaim, recoupment, defense or
other claim, right or action that the Company may have against the Participant
or others whether in respect of claims made under this Plan or otherwise;
provided, that the Company shall have the right to offset any such payments
against amounts owed by the Participant to the Company. In no event shall the
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts, benefits and other compensation payable or
otherwise provided to the Participant under any of the provisions of this Plan,
and (subject to the foregoing proviso) such amounts shall not be reduced,
regardless of whether the Participant obtains other employment.


12.    Forfeiture and Repayment. The Participant acknowledges and agrees that
all compensation and benefits payable or otherwise provided under this Plan are
subject to forfeiture and recoupment, may be modified, may be cancelled without
payment and/or a demand for repayment of such compensation and benefits may be
made upon the Participant on the basis of: (a) any provision of the Company’s
forfeiture and recoupment policies in effect prior to the date of the
Participant’s termination or (b) if such compensation or benefits are required
to be forfeited or repaid to the Company pursuant to applicable law or
regulatory requirements as in effect from time to time. Without limiting the
generality of the foregoing, if the Board or any appropriate committee thereof
determines that any fraud or intentional misconduct by the Participant was a
significant contributing factor to the Company having to restate all or a
portion of its financial statements, the Board or such committee may require
reimbursement of any bonus or incentive compensation paid to the Participant,
cause the cancellation of outstanding equity awards, and seek reimbursement of
any gains realized by the Participant on the exercise of stock options, in each
case to the extent that (i) the amount of the compensation was calculated based
upon the achievement of financial results that were subsequently reduced due to
a restatement and (ii) the amount of the compensation that would have been
awarded had the financial results been properly reported would have been lower
than the amount actually awarded.


13.    Cooperation. Each Participant who receives a benefit under this Plan
shall reasonably cooperate with the Company and its subsidiaries following a
termination of employment in connection with a Change in Control and be
reasonably available with respect to matters arising out of the Participant’s
services to the Company and its subsidiaries.


14.    Assignment; Binding Plan. The Company may assign this Plan to any
successor or assign of the Company. This Plan is not assignable by the
Participant and is binding on him or her and his or her executors and other
legal representatives. This Plan shall bind the Company and its successors and
assigns and inure to the benefit of the Participant and his or her heirs,
executors, administrators, personal representatives, legatees or devisees. The
Company shall assign this Plan to any entity that acquires substantially all of
its assets or business.


15.    Notice. All notices and other communications under this Plan shall be in
writing and shall be given by hand, fax, overnight commercial courier or first
class mail (certified or registered with return receipt requested), and shall be
deemed to have been sufficiently given when received by the other party
(regardless of the method of delivery, including, without limitation on the date
of transmission thereof if sent by electronic facsimile transmission and
delivery is confirmed), or if sent by registered or certified mail, postage and
fees prepaid, on the earlier of the date of receipt or the fifth business day
after mailing. Such notices shall be addressed as follows:


If to the Company:            United Financial Bancorp, Inc.
45 Glastonbury Boulevard
Suite 200
Glastonbury, CT 06033
Attn: Chair, Compensation Committee


If to the Participant:
to the Participant’s address contained in the personnel records of the Company



Any party may change such party’s address for notices by notice duly given
pursuant hereto.


16.    Entire Plan. This Plan contains the entire agreement of the parties
relating to the subject matter hereof and supersedes all oral or written prior
discussions, agreements and understandings of every nature with respect thereto.


17.    Waiver. The failure of any party hereto at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same. No waiver by any party of the breach
of any term or covenant contained in this Plan, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Plan.




--------------------------------------------------------------------------------




18.    Withholding. Notwithstanding any other provision of this Plan, the
Company may withhold from amounts payable under this Plan all federal, state,
local and foreign taxes that are required to be withheld by applicable laws or
regulations.


19.    Governing Law. This Plan is intended to be a “employee welfare benefit
plan” or exempt as a “top hat” pension benefit plan under subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and shall
be interpreted, administered and enforced in accordance with ERISA. It is
expressly intended that ERISA preempt the application of state laws to this Plan
to the maximum extent permitted by Section 514 of ERISA. To the extent that
state law is applicable, this Plan shall be governed by and construed and
enforced in accordance with the laws of the State of Connecticut that are
applicable to contracts made and intended to be performed within the State,
notwithstanding the principles of conflicts of law thereof or of any other
jurisdiction to the contrary and without regard to wherein the Participant may
reside, where the Company is located or its business conducted or where any
violation of this Agreement occurs.


20.    Dispute Resolution.


(a)    Arbitration.


(i)    The parties hereto agree that any and all disputes that may arise in
connection with, arising out of or relating to this Plan shall be submitted to
final and binding arbitration in Hartford County, Connecticut according to the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association at the time in effect. If there is any conflict between
such rules and procedures and this Section 19, the provisions of this Section 19
shall prevail. The arbitration shall be conducted before a panel of three
arbitrators, one to be selected by each of the parties and the third to be
selected by the other two. The arbitrators may grant any remedy or relief,
including, but not limited to, specific performance of a contract or contractual
right and equitable or injunctive relief; provided, however, that the
arbitrators shall have no authority to order a modification or amendment of this
Agreement. Judgment on the award rendered by the arbitrators may be entered in
any court having jurisdiction thereof.


(ii)    This arbitration obligation extends to any and all claims that may arise
by and between the parties hereto or their subsidiaries, affiliates, successors
or assigns in connection with, arising out of or relating to this Plan, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under any State constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, ERISA, the Age Discrimination in Employment Act of 1967, as amended,
and any other state or federal law.


(iii)    The Participant understands that by participating in this Plan, the
Participant is waiving his rights to have a court determine the Participant’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law. THE PARTIES HERETO HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY FOR ANY DISPUTES HEREUNDER.


(iv)    Notwithstanding the foregoing, nothing in this Section 19 shall prevent
the Company, its subsidiaries, affiliates, successors or assigns from exercising
their right to bring an action in any court of competent jurisdiction for
specific performance, injunctive or other equitable relief to compel the
Participant to comply with its obligations under Section 9 of this Plan.


(b)    Legal Fees. If any action is brought under this Section 19, the parties
will bear the expense of deposits and advances required by the arbitrators in
equal proportions, but such amounts shall be subject to recovery as an addition
or offset to any award. For any action brought in connection with a termination
of the Participant outside of the Change in Control Protection Period, the
arbitrators may award to the prevailing party, as determined by the arbitrators,
all costs, fees and expenses related to the arbitration which have been incurred
by the prevailing party, including reasonable fees and expenses of attorneys,
accountants and other professionals. For any action brought in connection with a
termination during the Change in Control Protection Period in which the
Participant prevails on at least one material claim at issue, the arbitrators
shall award to the Participant the reasonable fees and expenses of attorneys
incurred by the Participant in connection with any such claim on which the
Participant has prevailed.




--------------------------------------------------------------------------------




21.    Survival. This Plan shall survive the termination of the Participant’s
employment and the expiration of the Term to the extent necessary to give effect
to its provisions. The existence of any claim or cause of action by the
Participant against the Company shall not constitute and shall not be asserted
as a defense to the enforcement by the Company of this Plan.
22.    Severability. In case any one or more of the provisions contained in this
Plan is, for any reason, held invalid in any respect, such invalidity shall not
affect the validity of any other provision of this Plan, and such provision
shall be deemed modified to the extent necessary to make it enforceable.


23.    At Will Employment. The Participant and the Company acknowledge that the
employment of the Participant by the Company is “at will” and nothing in this
Plan shall be construed to create for any Participant any right of continued
employment with the Company.


24.    Due Authorization. The execution of this Plan has been duly authorized by
the Company by all necessary corporate action.


25.    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
the Plan.






